Name: Regulation (EEC) No 1016/68 of the Commission of 9 July 1968 prescribing the model control documents referred to in Articles 6 and 9 of Council Regulation No 117/66/EEC
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 279' No L 173/8 Official Journal of the European Communities 22.7.68 REGULATION (EEC) No 1016/68 OF THE COMMISSION of 9 July 1968 prescribing the model control documents referred to in Articles 6 and 9 of Council Regulation No 117/66/EEC THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 117/66/ EEC1 on the introduction of common rules for the international carriage of passengers by coach and bus ; Having regard to the opinions expressed by the Member States in consultation with the Commission on 3 and 4 November 1966 and on 18 and 19 April 1968 , pursuant to Articles 6 and 7 of Regulation No 117/66/EEC ; Whereas, in pursuance of Article 6 ( 1 ) of Regulation No 117/66/EEC, from 1 January 1967 road services operated by an undertaking for its own workers no longer require authorisation, but are subject to a system of certification, provided that certain con ­ ditions are fulfilled ; whereas , pursuant to Article 6 (2), a model certificate was prescribed in Article 1 of Commission Regulation No 212/66/EEC2 of 16 December 1966, prescribing certain model documents referred to in Articles 6 and 9 of Council Regulation No 117/66/EEC; Whereas Article 5 ( 1 ) of Regulation No 117/66/EEC provides that from 1 January 1967 the occasional services referred to in Article 3 ( 1 ) (a ) and (b ) of that Regulation shall not require authorisation by any Member State other than the State where the vehicle is registered ; Whereas Article 5 (2) of Regulation No 117/66/EEC provides that from 1 January 1969 certain of the occasional services referred to in Article 3 ( 1 ) ( c ) of that Regulation shall not require authorisation by any Member State other than the State where the vehicle is registered ; Whereas Article 9 of Regulation No 117/66/EEC provides that the carrier shall complete a control document for the occasional services referred to in Article 3 of Regulation No 117/66/EEC; whereas the same Article provides that the model for the control document and the way in which the control docu ­ ment is to be used shall be prescribed by the Com ­ mission ; Whereas a model control document for the occasional services referred to in Article 3 ( 1 ) (a) and (b ) of Regulation No 117/66/EEC has already been prescribed by Regulation No 212/66/EEC ; whereas a model control document for the occasional services referred to in Article 3 ( 1 ) ( c) of Regulation No 117/ 66/EEC has yet to prescribed . Whereas it seems appropriate to prescribe a single model control document to be used from 1 January 1969 for all the types of occasional service referred to in Article 3 of Regulation No 117/66/EEC, replac ­ ing from that date the model control document prescribed by Regulation No 212/66/EEC for the occasional services referred to in Article 3 ( 1 ) ( a ) and (b ) of Regulation No 117/66/EEC; Whereas, for the sake of clarity and ease of reference, the provisions of Articles 1 and 4 of Regulation No 212/66/EEC should be included in this Regulation ; whereas, consequently, Regulation No 212/66/EEC should be repealed from 1 January 1969 ; Whereas, in order to leave Member States some free ­ dom of action should they wish to simplify for ­ malities, it is advisable to provide that Member States may agree bilaterally and multilaterally that carriers shall not be bound to list the passengers in the control document; 1 OJ No 147, 9.8.1966, p. 2688/66. 2 OJ No 234, 21.12.1966, p. 3949/66. 280 Official Journal of the European Communities 2 . The top copy of the passenger waybill shall be kept on the vehicle throughout the journey to which it refers . 3 . The carrier shall be responsible for seeing that passenger waybills are duly and correctly completed . Whereas , in order to make it possible to use up stocks of the control document introduced in pur ­ suance of Articles 2 and 3 of Regulation No 212/66/ EEC for the occasional services referred to in Ar ­ ticle 3 ( 1 ) ( a ) and (b ) of Regulation No 117/66/EEC , a transitional period should be prescribed, during which carriers may continue to use that control document for those services ; Article 4 HAS ADOPTED THIS REGULATION : Article 1 1 . The passenger waybill shall be completed in duplicate by the carrier before the start of the journey . 2 . For the purpose of providing the names of passengers , the carrier may . use a list already com ­ pleted on a separate sheet, which shall be firmly stuck in the place provided for it under item No 6 in the passenger waybill . The carrier's stamp or, where appropriate, the carrier's signature or that of the driver of the vehicle shall be placed across both the list and the passenger waybill . 3 . For the services involving an outward journey unladen referred to in Article 5 (2 ) of Regulation No 117/66/EEC, the list of passengers may be com ­ pleted as provided in paragraph 2 at the time when the passengers are taken up . 1 . The certificate for the operation of services re ­ ferred to in Article 6 of Regulation No 117/66/EEC shall conform to the model shown in Annex I to this Regulation . Annex I shall form an integral part of this Regulation . 2 . The certificate shall be printed in the official language or languages of the  Member State where the vehicle used is registered . 3 . The certificate shall be issued on the basis of the statements made by the undertaking operating the vehicle . 4 . The certificate shall remain in force for a period not exceeding one year. Article 5 Article 2 Member States may agree bilaterally or multila ­ erally that the list of passengers under item No 6 of the passenger waybill need not be drawn up . In that case, the number of passengers must be shown . Article 6 Member States , acting under Article 10 of Regu ­ lation No 117/66/EEC, shall adopt the provisions required to implement this Regulation . Such provisions shall cover, inter alia : 1 . The control document for the occasional services referred to in Article 3 of Regulation No 117/66/EEC shall consist of passenger waybills in duplicate in books of fifty, the top copy being detachable. The control document shall conform to the model shown in Annex 2 to this Regulation . Annex 2 shall form an integral part of this Regulation . 2 . Each book and its component passenger waybills shall bear a number. The passenger waybills shall bear supplementary numbers, running from 1 to 50 . 3 . The wording on the cover of the book and that on the front of the passenger waybills shall be printed in the official language or languages of the Member State where the vehicles used are registered . On the back of the top copy of each passenger waybill there shall be a translation in the other official languages of the Communities of the wording printed on the front of the waybill .  the period of validity of the book ;  the processing and filing of the copy and copy of passenger waybills . Such provisions may also relate to any stamping of passenger waybills by authorised inspecting officers . Article 3 Article 7 1 . The book referred to in Article 2 shall be made out in the name of the carrier ; it shall not be trans ­ ferable. 1 . This Regulation, save for Articles 1 to 5, shall enter into force on 31 July 1968 . Articles 1 to 5 shall enter into force on 1 January 1969 . With effect from 281Official Journal of the European Communities 1 January 1969 Regulation No 212/66/EEC shall be repealed . 2 . Notwithstanding the provisions of paragraph 1 , the control document prescribed in Articles 2 and 3 of Regulation No 212/66/EEC may be used until 31 December 1969 for closed door tours and outward laden/return unladen services within the meaning of Article 3 ( 1 ) ( a ) and (b ) of Regulation No 117/66 ;' EEC. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1968 . For the Commission The President Jean REY 282 Official Journal of the European Communities ANNEX 1 (Front) (White paper, 21 cm X 30 cm) (To be worded in the official language or languages of the Member State where the vehicle used is registered) STATE ISSUING THE DOCUMENT Competent authority International distinguishing sign Reference No CERTIFICATE for carriage of workers by bus or coach between Member States of EEC as provided for in Article 6 of Council Regulation No 117/66/EEC of 28 July 1966 (Section to be completed by- the undertaking) I the undersigned ; (name, first name and position) certify that the bus or coach Make Registration No is owned by1 ( has been obtained I on deferred terms by1 ^ (name and first name, or trade name of undertaking, full address) is driven by employees of the above undertaking and used for the transport of its own workers l . 1 from (place(s) of boarding) (place(s) of work) to and vice versa Frontier-crossing point(s) 2} between and Frontier-crossing point(s) (places of work of the undertaking) Date (signature) (Section to be completed by the competent authority) Issued on at (Signature and stamp of the authority issuing the certificate) 1 Delete where inapplicable. Official Journal of the European Communities 283 (Back of the Certificate) (To be worded in the official language or languages of the Member State where the vehicle used is registered) General Provisions Article 6 of Regulation No 117/66/EEC of 28 July 1966 on the introduction of common rules for the international carriage of passengers by coach and bus (OJ No 147 of 9.8.1966, p. 2688/66) provides as follows : ' 1 . From 1 January 1967 road services operated by an undertaking for its own workers shall not require authorisation but shall be subject to a system of certification , provided that the following conditions are fulfilled : (a ) passengers must be carried in vehicles which are owned by the undertaking or which have been obtained by it on deferred terms and which are driven by its own employees ; ( b ) the purpose of such service must be :  to carry workers to and from their place of work ;  to carry workers between the various places of work of the undertaking. 2 . The certificates provided for in paragraph 1 shall be issued by the competent authority in the Member State where the vehicle is registered and shall be valid for the whole of the journey, including any transit section ...' ANNEX 2 (Cover  Front) Green paper, 30 cm X 42 cm) (To be worded in the official language or languages of the Member State where the vehicle used is registered) STATE ISSUING THE DOCUMENT Book No International distinguishing sign Competent authority or agency BOOK OF PASSENGER WAYBILLS For the occasional services referred to in Article 3 of Regulation No 117/66/EEC of the Council of 28 July 1966 on the introduction of common rules for the international carriage of passengers by coach and bus Name and first name of carrier or trade name Address (Place and date of issue of book) (Signature and stamp of the authority or agency issuing the book) 284 Official Journal of the European Communities (Back of front cover of book) (To be worded in the official language or languages of the Member State where the vehicle used is registered ) IMPORTANT NOTICE 1 . In pursance of Article 5 ( 1 ) and (2) ot Council Regu ­ lation No 117/66/EEC of 28 July 1966 (OJ No 147 of 9.8.1966, p. 2688/66), certain international occasional services whose place of departure is in the territory of a Member State and whose destination is in the territory of the same or another Member State and which are operated using a vehicle (bus or coach) registered in a Member State do not require authorisation by any Member State other than the State where the vehicle is registered. The occasional services covered by this provision are as follows : (A ) closed door tours ; (B) outward laden/return unladen services ; of the driver of the vehicle must be placed across both the list and the passenger waybill . For services where the outward journey is made unladen the list of passengers may be completed as provided above at the time when the passengers are taken up . The top copy of the passenger waybill must be kept on board the vehicle throughout the journey and be produced at the request of any authorised inspecting officer . 4 . For the services where the outward journey is made unladen referred to in 1 (C), the carrier must produce the following supporting documents :  in the case of services falling within C 1 : a declaration that the passengers constitute a group formed under a contract made as provided in Article 5 (2) (a) of Regu ­ lation No 117766/EEC, before their arrival in the country where they are taken up ;  in the case of services falling within C 2 : the passenger waybill which accompanied the vehicle during the previous journey made by the operator outward laden/return unladen in order to bring the passengers into the country where they are to be taken up ;  in the case of services falling within C 3 : the letter of invitation from the person issuing the invitation or a photostat copy thereof. Where Member States make the occasional services referred to in point 2 of this Notice subject to authorisation , the authorisation must be attached to the passenger waybill For all occasional services , where appropriate , the auth ­ orisation to take up or to put down passengers in another Member State during the journey must also be attached . 5 . The carrier is responsible for seeing that passenger waybills are duly and correctly completed . They shall be completed in block letters and in ink or ball-point pen . 6. The book of passenger waybills must be made out in the name of the carrier ; it is not transferable . 7 . The book of passenger waybills must have been issued by the competent authorities in the Member State where the vehicle used is registered , or by any other duly authorised agency . (C) services where the outward journey is made unladen , provided that all the passengers are taken up in the same place and that the passengers : C 1 . constitute groups formed under contracts of carriage made before their arrival in the country where they are to be taken up ; or C 2 . have been previously brought by the same carrier , in the course of a journey coming within (B) above , into the country where they are taken up , and such passengers are carried out of that country ; or C 3 . have been invited to travel to another Member State , the cost of transport being borne by the person issuing the invitation . The passengers must constitute a single group , which must not have been formed solely with a view to under ­ taking that particular journey. 2 . As provided in Article 5 (3 ) of Regulation No 117/66/ EEC, other occasional services not belonging to one of the above types may be made subject to authorisation by Member States . 3 . For each journey carried out as- an occasional service , the carrier must, before the start of the journey , complete a passenger waybill in duplicate . For the purpose of providing the names of passengers , the carrier may use a list already completed on a separate sheet, which must be firmly stuck in the place provided for it under item No 6 in the passenger waybill . The carrier's stamp or. where appropriate, the carrier's signature or that A N N E X 2 (F ro nt ) (G re en pa pe r, 30 cm X 42 cm ) S T A T E IS SU IN G T H E D O C U M E N T In te rn at io na l di sti ng ui sh in g sig n (T o be w or de d in th e of fic ia l la ng ua ge or la ng ua ge s of th e M em be r St at e w he re th e ve hi cl e us ed is re gi st er ed .A tr an sl at io n in th e ot he r of fic ia ll an gu ag es of th e C om m un ity m us t ap pe ar on th e ba ck .) B oo k N o Pa ss en ge r W ay bi ll N o P A S S E N G E R W A Y B IL L (to be co m pl et ed in bl oc k le tte rs ) 1. V E H IC L E R eg is tra tio n N o M ak e N um be r of se at s av ai la bl e 2 . C A R R IE R In st ru ct io n s 6. LI ST O F PA SS EN G ER S (N am es an d in iti al s of fir st na m es ) N am e an d fi rs tn am e or tr ad e na m e an d ad dr es s 1. 2 . 3 . 4 . 5 . 6 . 7 . 8. 9 . 10 . 11 . 12 . 13 . 14 . 15 . 16 . 17 . 18 . 19 . 20 . 21 . 22 . 23 . 24 . 25 . 26 . 2 7 . 28 . 29 . 30 . 31 . 32 . 33 . 34 . 35 . 36 . 37 . 38 . 39 . 40 . 41 . 42 . 4 ?. 44 . 45 . 4 6 . 47 . 48 . 49 . 50 . 51 . 52 . 53 . 54 . 55 . 56 . 5 7 . 58 . 59 . 60 . 3. N A M E O F D R IV E R O R D R IV E R S : 1 2. 4. TY PE OF SE RV IC E I A I B I Cl I C2 I C3 I D I l3 2 D oc um en ts to be pr od uc ed as ev id en ce of th e se rv ic e op er at ed : Se rv ic es A an d B : no ne Se rv ic e C 1: ca rr ie r's de cl ar at io n (se e un de r ite m 9) . Official Journal of the European Communities Se rv ice C 2 : th e pa ss en ge r w ay bi ll fo r th e pr ev io us jo ur ne y m ad e by th e ca rri er ou tw ar d la de n/ re tu rn un la de n to br in g th e pa ss en ge rs in to th e co un try w he re th ey ar e to be ta ke n up . Se rv ice C 3: le tte r or ph ot os ta t co py . Se rv ic e D : tra ns po rt au th or is at io n. 1 Th e le tte rs 'A ', 'B ', 'C 1', 'C 2' , 'C 3' an d 'D ' re fe r to on e of th e ty pe s of oc ca si on al se rv ic es ­ sh o w n h er eu n d er : Se rv ic e 'A ': C lo se d do or to ur s. Se rv ic e 'B ': O ut w ar d la de n re tu rn un la de n se rv ic es . Se rv ic e 'C I' : A rr iv al un la de n in or de r to ta ke up , in th e sa m e pl ac e, pa ss en ge rs co ns tit ut in g a gr ou p fo rm ed un de r a co nt ra ct m ad e, as pr ov id ed in A rti cl e 5 (2 ) (a ) of R eg ul at io n N o 11 7/ 66 /E EC , be fo re th ei r ar riv al in th e co un try w he re th ey ar e to be ta ke n up . Se rv ic e 'C 2' : A rr iv al un la de n in or de r to ta ke up ,i n th e sa m e pl ac e, pa ss en ge rs w ho , by m ea ns of a jo ur ne y m ad e ou tw ar d la de n/ re tu rn un la de n, ha ve pr ev io us ly be en br ou gh t by th e ca rr ie r in to th e co un tr y w he re th ey ar e to be ta ke n up . Su ch pa ss en ge rs m us t be ca rr ie d ou t of th at co un try ag ai n . Se rv ic e 'C 3' : A rr iv al un la de n in or de r to ta ke up ,i n th e sa m e pl ac e, pa ss en ge rs w ho ha ve be en in vi te d to tr av el to an ot he r M em be r St at e, th e co st of tr an sp or t be in g bo rn e by th e pe rs on is su in g th e in vi ta tio n. Su ch pa ss en ge rs m us t co ns tit ut e a gr ou p, w hi ch m u st n o t h av e b ee n fo rm ed so le ly w ith ^a vi ew to un de r ­ ta ki ng th at pa rt ic ul ar jo ur ne y. Se rv ic e 'D ': A ll ot he r se rv ic es . T he n at u re of su ch se rv ic es m us t be cl ea rly in di ca te d un de r it em 7 . s C ro ss ou t th e le tte rs w hi ch do no t co rr es po nd to th e se rv ic e op er at ed . 3 In se rt a cr os s (X ) in th e ap pr op ri at e co lu m n ac co rd in g to w he th er th e da y' s jo ur ne y is m ad e la de n o r un la de n . 7. D E T A IL S F O R S E R V IC E 'D ' Fo ra ll th e se rv ice ss ho wn ab ov et he re m us ta lso be at ta ch ed ,w he re ap pr op ria te , th e au th or is at io n to ta ke up or pu t do w n pa ss en ge rs in an ot he r M em be r St at e du rin g th e jo ur ne y. 5 . 8. JO U R N E Y SC H ED U LE (D at e of co m pl et io n of (S ig na tu re of ca rr ie r) Pa ss en ge rs to be ta ke n up at pa ss en ge r w ay bi ll ) pl ac e an d co un try 9 . D E C L A R A T IO N O F C A R R IE R C O N C E R N IN G S E R V IC E 'C I' Th e gr ou p of ab ov e- m en tio ne d pa ss en ge rs w as fo rm ed un de r a co nt ra ct m ad e, as pr ov id ed in A rti cl e 5 (2 ) (a ) of R eg ul at io n N o 11 7/ 66 /E EC ,w ith be fo re th ei r ar ri va l in (c ou nt ry w he re pa ss en ge rs ar e to be ta ke n up ) D at es St ag es da y by da y V eh ic le dr iv en 3 km p e r da y Po in ts of en try at th e fr on tie r fo r ea ch M em be r S ta te en te re d an d in te rn at io na l di st in gu is hi ng sig n of th at co un try fr o m to ca rr yi ng p as se n g er s u n la d en (d at e) (s ig na tu re of ca rr ie r) 10 .U N F O R E S E E N C H A N G E S 285 (C on tro l st am ps ,i f an y :s ee ba ck ) 286 Official Journal of the European Communities CONTROL STAMPS TRANSLATIONS (in the other official languages of the Community)